MEMORANDUM DECISION                                                           FILED
                                                                          Feb 08 2018, 6:05 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                              CLERK
this Memorandum Decision shall not be                                     Indiana Supreme Court
                                                                             Court of Appeals
regarded as precedent or cited before any                                      and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Larry David Blanton, Jr.                                 Curtis, T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana

                                                         Kelly A. Loy
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Larry D. Blanton, Jr.,                                   February 8, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         53A05-1708-CR-1895
        v.                                               Appeal from the Monroe Circuit
                                                         Court
State of Indiana,                                        The Honorable Mary Ellen
Appellee-Plaintiff                                       Diekhoff, Judge
                                                         Trial Court Cause No.
                                                         53C05-0404-FA-360



Altice, Judge.


                                         Case Summary


Court of Appeals of Indiana | Memorandum Decision 53A05-1708-CR-1895 | February 8, 2018           Page 1 of 4
[1]   Larry David Blanton, Jr., pro se, appeals the trial court’s denial of his petition

      to file a belated appeal from the denial of his motion to correct erroneous

      sentence.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Following a jury trial in February 2006, Blanton was convicted of three counts

      of Class A felony child molesting and one count of Class C felony child

      molesting. The trial court imposed an aggregate sentence of 105 years in

      prison, with 30 of those years suspended. On direct appeal, Blanton challenged

      the sufficiency of the evidence supporting his convictions and the

      appropriateness of his sentence. Blanton prevailed on the sentencing argument,

      and his aggregate sentence was reduced to 30 years in prison. Blanton v. State,

      Cause No. 53A01-0606-CR-226 (Ind. Ct. App. April 19, 2007). On remand,

      the trial court resentenced Blanton accordingly on October 12, 2007.


[4]   On February 24, 2017, Blanton filed a pro se motion to correct erroneous

      sentence, along with a memorandum of law. Following the State’s response,

      the trial court denied the motion on April 24, 2017. Due to a mailing error,

      Blanton apparently did not receive a copy of this order until May 22, 2017, and

      he claims that access to the prison’s law library was restricted from this date

      though May 26, 2017.




      Court of Appeals of Indiana | Memorandum Decision 53A05-1708-CR-1895 | February 8, 2018   Page 2 of 4
[5]   On June 26, 2017, Blanton filed a motion for leave to file a belated notice of

      appeal pursuant to Indiana Post-Conviction Rule 2(1), which was denied by the

      trial court on July 19, 2017. Blanton appeals from that denial, claiming that the

      trial court abused its discretion.


                                              Discussion & Decision


[6]   Indiana Appellate Rule 9(A)(5) provides that unless the notice of appeal is

      timely filed, the right to appeal shall be forfeited except as provided by P-C.R.

      2. Relying on P-C.R. 2(1)(a), Blanton argues that his failure to file a timely

      notice of appeal was not his fault and that he had been diligent in requesting

      permission to file a belated notice of appeal. Regardless, Blanton is not an

      eligible defendant for purposes of P-C.R. 2 because he is not pursuing a direct

      appeal.1 Our Supreme Court has consistently recognized that P-C.R. 2 “applies

      only to direct appeals of criminal convictions” and cannot be used to salvage a

      late appeal of the denial of a motion to correct erroneous sentence. In re

      Adoption of O.R., 16 N.E.3d 965, 970 n.2 (Ind. 2014) (emphasis in original); see

      also Davis v. State, 771 N.E.2d 647, 649 (Ind. 2002) (“P-C.R. 2(1) does not

      permit belated appeals of motions to correct erroneous sentences”), abrogated in

      part on other grounds by O.R., 16 N.E.3d 965. Accordingly, the trial court did not




      1
        P-C.R. 2 defines an “eligible defendant” as “a defendant who, but for the defendant’s failure to do so
      timely, would have the right to challenge on direct appeal a conviction or sentence after a trial or plea of
      guilty by filing a notice of appeal, filing a motion to correct error, or pursuing an appeal.”

      Court of Appeals of Indiana | Memorandum Decision 53A05-1708-CR-1895 | February 8, 2018               Page 3 of 4
      err when it denied Blanton’s motion for leave to file a belated notice of appeal

      from the denial of his motion to correct erroneous sentence.


[7]   Judgment affirmed.




[8]   May, J. and Vaidik C.J., concur.




      Court of Appeals of Indiana | Memorandum Decision 53A05-1708-CR-1895 | February 8, 2018   Page 4 of 4